UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 DATE OF REPORT (Date of earliest event reported):January 24, 2013 ITT EDUCATIONAL SERVICES, INC. (Exact name of registrant as specified in its charter) Delaware 1-13144 36-2061311 (State or other (Commission (IRS Employer jurisdiction of File Number) Identification No.) incorporation) 13000 North Meridian Street Carmel, Indiana 46032-1404 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(317) 706-9200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. The following information shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. The Press Release issued by the Registrant dated January 24, 2013 reporting the Registrant’s results of operations and financial condition for the Registrant’s fiscal quarter and fiscal year ended December 31, 2012, is incorporated herein by reference and furnished to the Securities and Exchange Commission with this report as Exhibit 99.1. - 2 - Item 9.01.Financial Statements and Exhibits. (d) Exhibits: The following exhibit is being furnished herewith: Exhibit No.Description Text of Press Release issued by the Registrant dated January 24, 2013. -3 - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: January 24, 2013 ITT Educational Services, Inc. By:/s/ Clark D. Elwood Name: Clark D. Elwood Title: Executive Vice President, Chief Administrative and Legal Officer -4 - INDEX TO EXHIBITS Exhibit No.Description 99.1Text of Press Release issued by the Registrant dated January 24, 2013 -5 -
